Citation Nr: 0711736	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  05-24 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The appellant had service in the Philippine Army from January 
1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered January 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Republic of the Philippines, denying the 
appellant's claim to reopen to establish basic eligibility 
for VA benefits.  



FINDINGS OF FACT

1. By its decision of May 1979, the RO denied basic 
eligibility of the appellant to VA benefits, based on the 
lack of qualifying service.  

2.  Following notice to the appellant of the adverse action 
taken in May 1979, he did not initiate a timely appeal of 
such determination.  

3.  In April 2004, the appellant submitted a claim to reopen 
with respect to his basic eligibility for VA benefits.  

4.  Since entry of the RO's May 1979 denial, the evidence 
submitted is cumulative or redundant of the evidence 
previously of record, does not relate to an unestablished 
fact necessary to substantiate such claim, and does not raise 
a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

The RO's determination of May 1979 that the appellant was 
without basic eligibility for VA benefits, due to a lack of 
qualifying service, is final; new and material evidence with 
which to reopen the underlying claim has not been received.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R.  3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed to substantiate and complete the appellant's 
claim to reopen, notice of what part of that evidence is to 
be provided by him, and notice of what part VA will attempt 
to obtain for the appellant were furnished to him in the RO's 
letter of January 2005.  The foregoing notification advised 
the appellant to submit all pertinent evidence in his 
possession for review by VA.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the basis for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish eligibility or 
entitlement which were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim depends on the basis on which the 
prior claim was denied.  The Secretary can determine the 
basis for the denial in the prior decision from the face of 
that decision.

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.

Here, the RO did fulfill its notice obligations with respect 
to informing the appellant of the evidence and information 
needed to substantiate his attempt to reopen his claim for 
basic eligibility for VA benefits, based on qualifying 
service.  In the VCAA letter of January 2005, he was 
specifically advised that his service must have been rendered 
with a regular component of the United States Armed Forces 
and that service with the United States Armed Forces in the 
Far East (USAFFE), recognized guerrillas, or new Philippine 
Scouts did not qualify him for VA pension.  Through such 
document and other documents subsequently issued by the RO, 
the appellant was advised that he needed to submit new and 
material evidence to reopen his claim, including that from 
the service department identifying qualifying service, and he 
was informed of the basis for the denial in the prior 
determination.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued by VA prior to RO's initial 
adjudication of the claim to reopen and was completed prior 
to the issuance of a supplemental statement of the case by 
the RO in January 2006.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of a 
notification defect).

Notice as to disability ratings or effective dates pursuant 
to Dingess/Hartman is lacking, but any error as to notice 
under Dingess/Hartman is found to be harmless, given that 
there is no factual predicate for a grant of the appellant's 
claim to reopen.  Thus, it is determined that prejudice would 
not result to the appellant were the Board to enter a final 
decision as to the matter herein addressed on its merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Significantly, the evidence does not show, nor does the 
appellant contend, that any notification deficiencies, either 
with respect to timing or content, have resulted in 
prejudice.  That is, there has been no plausible showing of 
how the essential fairness of the adjudication was affected.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due 
process concerns with respect to VCAA notice must be pled 
with specificity).  See also Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The appellant received explicit notice that, absent 
evidence of qualifying service, which is determinative as a 
threshold matter in the present case, there is no reasonable 
possibility that further development of the claim by VA would 
substantiate the claim.  Nor, in the context of the law that 
applies to this case, is there any indication in the record 
that there is any evidence that could substantiate the claim 
that has not been obtained.

It is also pertinent to note that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO in 
connection with the original claim and also in the context of 
this claim to reopen took appropriate steps to attempt to 
verify the appellant's period of active service and no other 
development is warranted because VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  Therefore, any deficiency in notice 
to the appellant or as to the duty to assist, including the 
respective responsibilities of the parties for securing 
evidence, is harmless, non-prejudicial error.  See Valiao v. 
Principi, 17 Vet. App. 229 (2003).

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Analysis of the Claim to Reopen

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

For claims submitted as of August 29, 2001, and subsequently, 
the definition of new and material evidence per 38 C.F.R. 
§ 3.156, is as follows:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002).

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. 
§ 3.1(d) (2006).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2006).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2006).

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, as it constituted the sole 
authority for such enlistments during that period.  This 
paragraph does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b) (2006).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits. Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d) 
(2006).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. 
§ 107(a) (West 2002); 38 C.F.R. § 3.40 (2006).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.40(d)(1), (2) (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a Department of Defense Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions:

(1) The evidence is a document issued by the 
service department.  A copy of an original 
document is acceptable if the copy was issued by 
the service department or if the copy was issued 
by a public custodian of records who certifies 
that it is a true and exact copy of the document 
in the custodian's custody; and

(2) the document contains needed information as 
to length, time, and character of service; and

(3) in the opinion of VA, the document is genuine 
and the information contained in it is accurate.  
However, where the appellant does not submit 
evidence of service or the evidence submitted 
does not meet the requirements of 38 C.F.R. 
§ 3.203, VA shall request verification of service 
from the service department.

The Court has held that VA is prohibited from finding, on any 
basis other than a service department document which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the 
United States Armed Forces.  Service department findings, 
therefore, are binding on VA for purposes of establishing 
service in the United States Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

By its decision of May 1979, the RO determined that the 
appellant was without qualifying service as to render him 
eligible for VA compensation or pension benefits.  Notice of 
such action was provided to the appellant in the same month 
and inasmuch as the appellant did not thereafter initiate an 
appeal within the time limits prescribed by law, it is 
concluded that the May 1979 determination referenced above 
was rendered final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Given the finality of the May 1979 decision, and the 
appellant's submission of a claim to reopen in April 2004, 
the question at this juncture is whether new and material 
evidence, based on the definition thereof in effect on and 
after August 29, 2001, has been presented to reopen his 
previously denied claim.  Ordinarily, this would necessitate 
a review of the evidence submitted prior to and subsequent to 
that most recent, final denial.

However, in this instance the appellant's claims folder has 
been rebuilt, as it is indicated that his claims folder, as 
in existence at the time he sought VA benefits in the 1970s, 
was lost, albeit through not fault on his part.  Thus, 
whether or not any document now on file was present in the 
claims folder in May 1979 cannot be ascertained.  The 
dispositive facts, however, are that the RO in May 1979 
determined that the appellant lacked qualifying service to 
establish basic eligibility for VA benefits, and that the 
record, as currently constituted in connection with the claim 
to reopen submitted in April 2004, likewise does not contain 
evidence from the service department indicating that the 
appellant had service which would render him basically 
eligible for VA compensation and/or pension benefits.  Notice 
is taken that, in the context of the instant appeal, the 
National Personnel Records Center (NPRC) was again asked by 
the RO to clarify the appellant's service.  In its December 
2004 response, the NPRC referenced its prior report in May 
1979, to the effect that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  

Statements were submitted by D.E. (initials used to protect 
privacy) and J.A., which the RO indicated were new but not 
material evidence.  The first document is merely an 
application form for USAFFE members.  In the second document, 
J.A. asserted that he knew the appellant and that the 
appellant served as a member of the guerrillas.  Neither 
document satisfies the criteria for showing recognized 
service.  The appellant has also indicated that he reported 
the wrong place of birth, but he has not indicated a 
different army service number or a different spelling of his 
name.  Under these circumstances, there is no further duty to 
assist and it cannot reasonably be held that the evidence 
received into the record since entry of the most recent final 
decision of May 1979 relates to an unestablished fact 
necessary to substantiate the claim to reopen or otherwise 
raises a reasonable possibility of substantiating the 
appellant's claim to reopen.  As such, new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for basic eligibility for VA benefits 
and his claim to reopen must therefore be denied.


ORDER

New and material evidence has not been received to reopen a 
previously entered determination that the appellant was 
without qualifying service so as to render him basically 
eligible for VA compensation or pension benefits.  The appeal 
is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


